EXHIBIT 10.3
 


NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.




NXT NUTRITIONALS HOLDINGS, INC.


Series B Warrant To Purchase Common Stock


Warrant No.:___
Number of Shares of Common Stock: ____
Date of Issuance: [__________], 2009 ("Issuance Date")


FOR VALUE RECEIVED, the undersigned, NXT Nutritionals Holdings, Inc., a Delaware
corporation (the “Company”), hereby certifies that for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
[____] (the “Holder”) or its registered assigns with an address at [______], or
its assigns, is entitled, subject to the terms set forth below, to purchase from
the Company at any time after the Issuance Date up to 5:00 p.m., E.S.T on
[___________], 2014 (the “Expiration Date”), up to [____] (___) fully paid and
nonassessable shares of the Common Stock of the Company (the “Warrant
Shares”).  This Warrant is being issued in connection with the Convertible
Debenture (the “Debenture”) issued to the Holder as of the date hereof pursuant
to the Company’s Confidential Term Sheet dated February 17, 2009 (the
“Offering”).


1.           Exercise of Warrant.
 
(a)           Exercise Price. This Warrant shall be exercisable to purchase
shares of the Company’s common stock at an exercise price of $0.60 per share
subject to adjustment set forth in Section 3 hereto.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Method of Exercise.  From and after the Issuance Date through and
including the Expiration Date, the Holder hereof shall be entitled to receive,
(i) upon exercise of this Warrant in whole in accordance with the terms of
subsection 1(b)(i), (ii) upon exercise of this Warrant in part in accordance
with subsection 1(b)(ii), or (iii) by cashless exercise in accordance with the
terms set forth in subsection 1(b)(iii), shares of common stock of the Company.
 
(i)  Full Exercise. This Warrant may be exercised in full by the Holder hereof
by delivery of an original or facsimile copy of the form of exercise attached as
Exhibit A hereto (the “Exercise Notice") duly executed by such Holder and
surrender of the original Warrant within seven (7) business days of exercise, to
the Company at its principal office accompanied by payment, in cash, wire
transfer or by certified or official bank check payable to the order of the
Company, in the amount obtained by (x) multiplying the number of shares of
common stock for which this Warrant is then exercisable by (y) the Exercise
Price.
 
(ii) Partial Exercise. This Warrant may be exercised in part (but not for a
fractional share) by surrender of this Warrant in the manner and at the place
provided in subsection 1(b)(i) except that the amount payable by the Holder on
such partial exercise shall be the amount obtained by multiplying (x) the number
of shares of common stock designated by the Holder in the Subscription Form by
(y) the Exercise Price.  On any such partial exercise, the Company, at its
expense, will forthwith issue and deliver to or upon the order of the Holder
hereof a new Warrant of like tenor, in the name of the Holder hereof or as such
Holder (upon payment by such Holder of any applicable transfer taxes) may
request, the whole number of shares of common stock for which such Warrant may
still be exercised.
 
(iii) Cashless Exercise. Notwithstanding any provision herein to the contrary,
if a registration statement under the Securities Act providing for the resale of
the Warrant Shares in accordance with the Registration Rights set forth in
Section 8 hereof is not in effect within two (2) year after the Issuance Date,
the Holder may elect to exercise this Warrant by a cashless exercise and shall
receive the number of shares of Common Stock equal to an amount (as determined
below) by surrender of this Warrant at the principal office of the Issuer
together with the properly endorsed Series B Exercise Notice attached hereto as
Exhibit A, in which event the Issuer shall issue to the Holder a number of
shares of Common Stock computed using the following formula:
 

 
X = Y - (A)(Y)
  
B
     
  Where
X =
the number of shares of Common Stock to be issued to the Holder.
       
Y =
the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.
       
A =
the Warrant Price.
       
B =
the Per Share Market Value of one share of Common Stock on the Trading Day
immediately preceding the date of such election.
 

 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
For the purpose of this subsection 1(b)(iii), Trading Day means a day on which
the Common Stock is quoted in the OTC Bulletin Board as reported by the National
Quotation Bureau Incorporated (or any similar organization or agency succeeding
its functions of reporting price). Per Share Market Value means the last closing
price for a share of Common Stock in the over-the-counter market, as reported by
the OTC Bulletin Board at the close of business on such date, or if there is no
closing price on such date, then the last closing bid price.
 
(c)           Issuance of Stock Certificates. In the event of any exercise of
this Warrant in accordance with and subject to the terms and conditions hereof,
certificates for the shares of Warrant Stock so purchased shall be dated the
date of such exercise and delivered to the Holder hereof within a reasonable
time, not exceeding five (5) business days after such exercise.
 
(d)           Compliance with Securities Law.
 
(i) The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the shares of Warrant Stock to be issued upon exercise hereof are
being acquired solely for the Holder’s own account and not as a nominee for any
other party, and for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any shares of Warrant Stock to be issued
upon exercise hereof except pursuant to an effective registration statement, or
an exemption from registration, under the Securities Act and any applicable
state securities laws.
 
(ii)  Except as provided otherwise in this Warrant, this Warrant and all
certificates representing shares of Warrant Stock issued upon exercise hereof
shall be stamped or imprinted with a legend in substantially the following form:
 
 
THE WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED

 
 (iii) Accredited Investor Status. In no event may the Holder exercise this
Warrant in whole or in part unless the Holder is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(e)           Company Acknowledgment. The Company will, at the time of the
exercise of the Warrant, upon the request of the Holder hereof acknowledge in
writing its continuing obligation to afford to such Holder any rights to which
such Holder shall continue to be entitled after such exercise in accordance with
the provisions of this Warrant. If the Holder fails to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such Holder any such rights.
 
(f)           Delivery of Stock Certificates, etc. on Exercise. The Company
agrees that the shares of Common Stock purchased upon exercise of this Warrant
shall be deemed to be issued to the Holder hereof as the record owner of such
shares as of the close of business on the date on which this Warrant shall have
been surrendered and payment made for such shares as aforesaid. As soon as
practicable after the exercise of this Warrant in full or in part, and in any
event within five (5) business days thereafter, the Company at its expense
(including the payment by it of any applicable issue taxes) will cause to be
issued in the name of and delivered to the Holder hereof, or as such Holder
(upon payment by such Holder of any applicable transfer taxes) may direct in
compliance with applicable securities laws, a certificate or certificates for
the number of duly and validly issued, fully paid and nonassessable shares of
common stock (or other securities) to which such Holder shall be entitled on
such exercise, plus, in lieu of any fractional share to which such Holder would
otherwise be entitled.
 
2.           Adjustments of Warrant.
 
(a)           Reorganization, Consolidation, Merger, Not Constituting Liquidity
Event.  In case at any time or from time to time, the Company shall (a) effect a
reorganization, or (b) consolidate with or merge into any other person, which in
either case does not constitute a Liquidity Event (as defined herein), then, in
each such case, as a condition to the consummation of such a transaction, proper
and adequate provision shall be made by the Company to the Exercise Price and
the numbers of Warrant Share that may be purchased upon the exercise of this
Warrant so that, upon the basis and the terms and in the manner provided in this
Warrant, the Holder of this Warrant shall be entitled upon the exercise hereof
any time after the consummation of such event, to the extent this Warrant is not
exercised prior to such event, to receive at the Exercise Price in effect at the
time immediately prior to the consummation of such event, the securities, cash
and property to which such Holder would have been entitled upon the consummation
of the such event if such Holder had exercised the rights represented by this
Warrant immediately prior thereto, subject to adjustments as provided in Section
3(e), and in such case, this Warrant shall continue in full force and effect and
the terms hereof shall be applicable to the common stock receivable on the
exercise of this Warrant after the consummation of such event.
 
(b)           Liquidity Event.  The Company shall provide the Holder with at
least ten (10) business days written notice of the anticipated closing of a
Liquidity Event and Holder shall be permitted to make its exercise of this
Warrant contingent upon the closing of such Liquidity Event. For the purpose of
this Warrant, Liquidation Event is means any of the following:  (i) a merger of
the Company into or with another person or any sale or transfer of the equity
interests of the Company in any such case in which the equity holders of the
Company immediately prior to such transaction possess less than 50% of the
Company’s or the surviving entity's issued and outstanding equity interests
immediately after such transaction; or (ii) the sale by the Company of all or
substantially all of its assets.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 

 
(c)           Dissolution.  In the event of any dissolution of the Company
following the transfer of all or substantially all of its properties or assets,
the Company, prior to such dissolution, shall at its expense deliver or cause to
be delivered the stock and other securities and property (including cash, where
applicable) receivable by the Holder of the Warrants after the effective date of
such dissolution pursuant to this Section 3.
 
(d)           Issuance of Additional Shares of Common Stock.  In the event the
Company shall at any time following the Issuance Date issue any additional
shares of Common Stock or securities convertible into shares of Common Stock,
except for the issuance of Common Stock upon conversion of the Debentures, the
issuance of Common Stock upon exercise of the Series A Warrants or employee
stock options, at a price per share less than the Exercise Price then in effect
or without consideration, then the Exercise Price upon each such issuance shall
be adjusted to the price equal to the consideration per share paid for such
additional shares of Common Stock.


(e)           Stock Dividends, Subdivisions and Combinations.  If at any time
the Company shall:


              i.           make or issue or set a record date for the holders of
the Common Stock for the purpose of entitling them to receive a dividend payable
in, or other distribution of, shares of Common Stock,


              ii.           subdivide its outstanding shares of Common Stock
into a larger number of shares of Common Stock, or


              iii           combine its outstanding shares of Common Stock into
a smaller number of shares of Common Stock,


then (1) the number of shares of Common Stock for which this Warrant is
convertible immediately after the occurrence of any such event shall be adjusted
to equal the number of shares of Common Stock which a record holder of the same
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to the occurrence of such event would own or be entitled to
receive after the happening of such event, and (2) the Exercise Price then in
effect shall be adjusted to equal (A) the Exercise Price then in effect
multiplied by the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to the adjustment divided by (B) the number of
shares of Common Stock for which this Warrant is exercisable immediately after
such adjustment.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 

 
           (f)       Certificate as to Adjustments.  In each case of any
adjustment or readjustment in the shares of common stock (or other securities)
issuable on the exercise of the Warrants, the Company at its expense will
promptly cause its Chief Financial Officer or other appropriate designee to
compute such adjustment or readjustment in accordance with the terms of the
Warrant and prepare a certificate setting forth such adjustment or readjustment
and showing in detail the facts upon which such adjustment or readjustment is
based, including a statement of (a) the consideration received or receivable by
the Company for any additional shares of common stock (or other securities)
issued or sold or deemed to have been issued or sold, (b) the number of shares
of common stock (or other securities) outstanding or deemed to be outstanding,
and (c) the Exercise Price and the number of shares of common stock to be
received upon exercise of this Warrant, in effect immediately prior to such
adjustment or readjustment and as adjusted or readjusted as provided in this
Warrant. The Company will forthwith mail a copy of each such certificate to the
Holder of the Warrant.
 
3.           Reservation of Stock, etc. Issuable on Exercise of Warrant;
Financial Statements.   The Company will at all times reserve and keep
available, solely for issuance and delivery on the exercise of the Warrants, all
shares of Common Stock from time to time issuable on the exercise of the
Warrant.  This Warrant entitles the Holder hereof to receive copies of all
financial and other information distributed or required to be distributed to the
holders of the Company's Common Stock.
 
           4.           Assignment; Exchange of Warrant.  Subject to compliance
with applicable securities laws, this Warrant, and the rights evidenced hereby,
may be transferred by any registered holder hereof (a "Transferor") in lots of
no less than 25% of the shares of Warrant Stock or such other amount as the
Company may agree to in writing. On the surrender for exchange of this Warrant,
with the Transferor's endorsement in the form of Exhibit B attached hereto (the
“Transferor Endorsement Form") and together with an opinion of counsel
reasonably satisfactory to the Company that the transfer of this Warrant will be
in compliance with applicable securities laws, the Company at its expense,
twice, only, but with payment by the Transferor of any applicable transfer
taxes, will issue and deliver to or on the order of the Transferor thereof a new
Warrant or Warrants of like tenor, in the name of the Transferor and/or the
transferee(s) specified in such Transferor Endorsement Form (each a
"Transferee"), calling in the aggregate on the face or faces thereof for the
number of shares of Common Stock called for on the face or faces of the Warrant
so surrendered by the Transferor.
 
5.           Replacement of Warrant.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction of this
Warrant, on delivery of an indemnity agreement or security reasonably
satisfactory in form and amount to the Company or, in the case of any such
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense, twice only, will execute and deliver, in lieu thereof, a new Warrant of
like tenor.
 
6.           Transfer on the Company's Books.  Until this Warrant is transferred
on the books of the Company, the Company may treat the registered Holder hereof
as the absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
7.           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:
 
If to the Company to:
   
 
 
NXT Nutritionals Holdings, Inc.
 
Attn.: Mike McCarthy
 
56 Jackson Street
 
Holyoke, MA 01040
 
Tel.:  (413) 533-9300
 
Fax:  (413) 375-0044
   
With a copy (which does not constitute a notice) to:
     
Anslow & Jaclin, LLP
 
Attn.:  Kristina L. Trauger, Esq.
 
 195 Route 9 South, Suite 204
 
Manalapan, New Jersey 07726
 
Tel.: (732) 409-1212
 
Fax: (732) 577-1188


 


If to the Holder, to the address listed on the first paragraph of this Warrant.


8.         Registration Rights.  The shares of Common Stock underlying the
Warrants are subject the same registration rights as provided in the Convertible
Debentures issued as of the date hereof.
 
9.           Miscellaneous.  This Warrant and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought. This Warrant shall be construed and enforced in accordance with and
governed by the laws of Delaware. Any dispute relating to this Warrant shall be
adjudicated in the State of Delaware.  The headings in this Warrant are for
purposes of reference only, and shall not limit or otherwise affect any of the
terms hereof.  The invalidity or unenforceability of any provision hereof shall
in no way affect the validity or enforceability of any other provision.
 


 [Signature Page Follows]
 
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
       IN WITNESS WHEREOF, the Company has caused this Series B Warrant to
purchase Common Stock to be duly executed as of the Issuance Date set out above.


 
NXT NUTRITIONALS HOLDINGS, INC.
       
By:
   
Name: Francis McCarthy
 
Title: Chief Executive Officer


                                                        
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


SERIES B EXERCISE NOTICE
(to be signed only on exercise of Warrant)
NXT NUTRITIONALS HOLDINGS, INC.
 
The undersigned _______________, pursuant to the provisions of the within
Warrant, hereby elects to purchase __________________ shares of Common Stock of
NXT Nutritionals Holdings, Inc. covered by the within Warrant.
 
Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise: _________________________
 
The undersigned is an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended.
 
The undersigned intends that payment of the Warrant Price shall be made as
(check one):
 
Cash
Exercise_______                                                      Cashless
Exercise_______


If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$________ by certified or official bank check (or via wire transfer) to the
Issuer in accordance with the terms of the Warrant.
 
If the Holder has elected a Cashless Exercise, a certificate shall be issued to
the Holder for the number of shares equal to the whole number portion of the
product of the calculation set forth below, which is ___________. The Issuer
shall pay a cash adjustment in respect of the fractional portion of the product
of the calculation set forth below in an amount equal to the product of the
fractional portion of such product and the Per Share Market Value on the date of
exercise, which product is ____________.
 

 
X = Y - (A)(Y)
  
B
   

 Where:
The number of shares of Common Stock to be issued to the Holder
__________________(“X”).
 
The number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised ___________________________ (“Y”).
 
The Warrant Price ______________ (“A”).
 
The Per Share Market Value of one share of Common Stock _______________________
(“B”).
 
The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to _________________________whose address is:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the "Securities Act"), or pursuant to an exemption from
registration under the Securities Act.


Dated:___________________
 
 
  (Signature must conform to name of holder as specified on the face of the
Warrant)

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B




SERIES B FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)
 
For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading "Transferees" the right represented
by the within Warrant to purchase the percentage and number of shares of common
stock of NXT Nutritionals Holdings, Inc. to which the within Warrant relates
specified under the headings "Percentage Transferred" and "Number Transferred,"
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of NXT
Nutritionals Holdings, Inc. with full power of substitution in the premises.
 


Transferees
Percentage Transferred
Number Transferred
                 



 
 
Dated:  ______________, ___________
 
       
(Signature must conform to name of holder as specified on the face of the
warrant)
 
Signed in the presence of:
               
(Name)
 
 
   
(address)
     
ACCEPTED AND AGREED:
   
[TRANSFEREE]
       
(address)
     
(Name)
       
 




 